Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response of the applicant has been read and given careful consideration.  The rejections of the previous office action are withdrawn.   Responses to the arguments of the applicant are presented after the first rejection to which they are directed.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al., 20090087759.
	It would have been obvious to synthesis a compound similar to that of example 6, where one of the benzoyl moieties is replaced with NO2 and the other is replaced with hydrogen, based upon the disclosure at [0004-0005,0009], noting that they may not both be hydrogen with a reasonable expectation of forming a useful photoinitiator based upon the disclosure of equivalence in the cited text.  Further, it would have been obvious to use these as photoinitiators for photoresists, color filters, displays, black matrices or the like as disclosed at [0157,0166-0167] with a reasonable expectation of forming useful compositions.
. 
Claims 3 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al., 20090087759 and Wada et al. WO 2010/146883  (machine translation enclosed).
Wada et al. WO 2010/146883 see compounds 44-82, 268-288,290,292,294-296 and 327.

    PNG
    media_image1.png
    107
    488
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    109
    404
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    147
    160
    media_image3.png
    Greyscale

Photopolymerizable composition including these are disclosed as useful in forming black matrices, color filters and screen materials [0001]. Compositions 112,128-144,206-209,225-230,253- in tables on pages 111-114. The identified photoinitiators were combined with a stabilizer and photopolymerizable compounds [0279]. Colored and black pigmented composition 
Matsumoto et al., 20090087759 exemplifies the compound 
    PNG
    media_image4.png
    215
    243
    media_image4.png
    Greyscale



in example 6 at [0333-0337].  It is bounded by formula II 
    PNG
    media_image5.png
    116
    233
    media_image5.png
    Greyscale
which is taught at [0004], where R6,R7,R8,R6’,R7’,R8’,R6” and R7” can independently have the meanings of R3, R4 or R5 [0009]. R3, R4 or R5 can be hydrogen, halogen,  -N(R22)XR12, C1-20 alkyl, C2-20 alkyl which is interrupted by O, CO or NR14, or are C2-12alkenyl which optionally is interrupted by O, CO or NR14, or are C4-8 cycloalkenyl, C2-12 alkinyl, phenyl-C1-C4alkyl, CN, NO2 or C3-10cycloalkyl which optionally is interrupted by O, CO or NR14; or R3, R4, and R5 are phenyl which is unsubstituted or substituted by one or more C1-20alkyl, halogen, CN, SR10, OR11 or NR12R13; or R3, R4, and R5 are (CO)R'2, SR10, OR11, SOR10, SO2R10 or NR12R13, wherein the substituents (CO)R'2, OR11, SR10 and NR12R13 optionally form 5- or 6-membered rings via the radicals R10, R11, R12 ,R13, and/or R'2 with further substituents on the phenyl ring or with one of the carbon atoms of the phenyl ring; provided that (i) at least one of R3, R4 or R5 is other than hydrogen or C1-20alkyl [0004-0097, particularly 0004-0005]. The use of these in forming black 
	It would have been obvious to modify compounds 43-45 of Wada et al. WO 2010/146883
by reversing the position of the oxime and nitro moieties based upon the teachings of formulae I and III vs formula II of Matsumoto et al., 20090087759 with a reasonable expectation of forming a useful oxime ester photoinitiator bounded by formula II. Further, it would have been obvious to use these as photoinitiators for photoresists, color filters, displays, black matrices or the like as disclosed at [0157,0166-0167] of Matsumoto et al., 20090087759 and [0306-0332] of Wada et al. WO 2010/146883. 
	The applicant argues that Matsumoto et al. teaches only two nitro groups.  The examiner disagrees, pointing to the teaching that R6,R7,R8,R6’,R7’,R8’,R6” and R7” can independently have the meanings of R3, R4 or R5 [0009], which can be hydrogen, halogen,  -N(R22)XR12, C1-20 alkyl, C2-20 alkyl which is interrupted by O, CO or NR14, or are C2-12alkenyl which optionally is interrupted by O, CO or NR14, or are C4-8 cycloalkenyl, C2-12 alkenyl, phenyl-C1-C4alkyl, CN, NO2 or C3-10cycloalkyl which optionally is interrupted by O, CO or NR14; or R3, R4, and R5 are phenyl which is unsubstituted or substituted by one or more C1-20alkyl, halogen, CN, SR10, OR11 or NR12R13; or R3, R4, and R5 are (CO)R'2, SR10, OR11, SOR10, SO2R10 or NR12R13, wherein the substituents (CO)R'2, OR11, SR10 and NR12R13 optionally form 5- or 6-membered rings via the radicals R10, R11, R12 ,R13, and/or R'2 with further substituents on the phenyl ring or with one of the carbon atoms of the phenyl ring; provided that (i) at least one of R3, R4 or R5 is other than hydrogen or C1-20alkyl [0004-0097, particularly 0004-0005]  (emphasis added).  As they are independent selected, one may be nitro and the other hydrogen, cyano, halogen or OR11 (alkoxy). The argument is unpersuasive and the rejection stands.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        January 28, 2021